Case 1:19-cv-03936-TWP-DLP Document 71 Filed 09/01/21 Page 1 of 34 PageID #: 1198




                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF INDIANA
                                    INDIANAPOLIS DIVISION

  LISA A. NIGRO, M.S., CRNA,                            )
                                                        )
                                Plaintiff,              )
                                                        )
                           v.                           )     Case No. 1:19-cv-03936-TWP-DLP
                                                        )
  INDIANA UNIVERSITY HEALTH CARE                        )
  ASSOCIATES, INC., d/b/a INDIANA                       )
  UNIVERSITY HEALTH PHYSICIANS                          )
  (I.U.H.P.),                                           )
                                                        )
                                Defendant.              )

            ENTRY ON DEFENDANT'S MOTION FOR SUMMARY JUDGMENT

         This matter is before the Court on a Motion for Summary Judgment filed pursuant to Rule

  56 of the Federal Rules of Civil Procedure by Defendant Indiana University Health Care

  Associates, Inc., d/b/a Indiana University Health Physicians ("IUHP") (Filing No. 49). Plaintiff

  Lisa A. Nigro ("Nigro") initiated this action after her employment was terminated, asserting claims

  of (1) sex discrimination in violation of Title VII of the Civil Rights Act of 1964 ("Title VII"), (2)

  age discrimination in violation of the Age Discrimination in Employment Act of 1967 ("ADEA"),

  and (3) retaliation (see Filing No. 1 at 6–8). IUHP has moved for summary judgment, arguing that

  it was entitled to judgment as a matter of law as to all claims (see Filing No. 50 at 25–34). For the

  reasons discussed below, IUHP's Motion is granted.

                                         I.    BACKGROUND

         The following facts are not necessarily objectively true; the Court, as required by Federal

  Rule of Civil Procedure 56, presents them in the light most favorable to Nigro as the non-moving

  party. See Hansen v. Fincantieri Marine Grp., LLC, 763 F.3d 832, 836 (7th Cir. 2014); Anderson

  v. Liberty Lobby, Inc., 477 U.S. 242, 255 (1986).
Case 1:19-cv-03936-TWP-DLP Document 71 Filed 09/01/21 Page 2 of 34 PageID #: 1199




         After he was hired as the Division Director at the Riley Hospital for Children for the Riley

  Anesthesia Division ("RAD") in July 2017, Dr. Senthilkumar Sadhasivam ("Dr. Sadhasivam")

  began working to establish a new care team model at RAD, whereby Certified Registered Nurse

  Anesthetists ("CRNAs") and Certified Anesthesiologist Assistants ("CAAs") (collectively,

  "anesthetists"), would work alongside anesthesiologists to provide anesthesiology services (Filing

  No. 51-8 at 2, 3). To this end, Dr. Sadhasivam recruited Nigro in late 2017 to join RAD as a

  CRNA; the two had previously worked well together at a different hospital. Id. at 3. Nigro and

  others interviewed for the position with Dr. Robert Presson (Chair of IUHP Anesthesia

  Department) ("Dr. Presson") and Chanda Prichard (IUHP Vice Chair for Academic and Clinical

  Administration of Anesthesia) ("Prichard") (Filing No. 51-1 at 4; Filing No. 51-9 at 2, 3).

         Nigro is a female and older than forty (40) years of age. She was hired on December 1,

  2017 and joined just one other CRNA and a single CAA, understanding that the program would

  grow over time (Filing No. 51-1 at 7, 8, 10). Because Riley Hospital is part of Indiana University

  Health's academic health center, Nigro was also hired as a faculty member of the Indiana

  University School of Medicine (the "Medical School"), which operates separately from IUHP. Id.

  at 5. When she started working for IUHP, Nigro agreed to work and communicate in a professional

  manner, exhibit care, respect, and courtesy, remain open to receiving feedback, and work as part

  of a team. Id. at 6, 62. Nigro also understood that she was required to maintain staff membership

  at facilities where she worked and clinical privileges consistent with her specialty and as

  reasonably requested from IUHP periodically. Id. at 6. On top of this, Nigro knew she was

  expected to comply with the policies, standards, and regulations promulgated by IUHP and the

  Medical School. Id.




                                                   2
Case 1:19-cv-03936-TWP-DLP Document 71 Filed 09/01/21 Page 3 of 34 PageID #: 1200




         Approximately one month after Nigro began working for IUHP, Dr. Sadhasivam hired

  CAA Elizabeth Block ("Block") as Chief Anesthetist for RAD (Filing No. 51-8 at 3). In this role,

  Block was to directly supervise all RAD anesthetists and was to report any issues they had to Dr.

  Sadhasivam (Filing No. 51-2 at 17; Filing No. 51-11 at 2). Block learned that some

  anesthesiologists did not want to work with anesthetists, so she strove to build a strong team to

  ensure confidence in their abilities (Filing No. 51-11 at 3). On or about February 22, 2018, Dr.

  Sadhasivam received a complaint from IUHP's Medical Staff Department describing Nigro as

  "rude, snappy and belittling" in the operating room (Filing No. 51-8 at 3). Nigro had indicated

  that she needed the assistance of interventional radiology ("IR") nurses in a tense and stern tone

  during a patient procedure (Filing No. 53-1 at 3–4). RAD Clinical Director Jodie Johnson ("Dr.

  Johnson")—who had been present for the interaction as the attending anesthesiologist and who

  had felt that the IR nurses were not prepared and were not assisting during the procedure—later

  counseled Nigro "to be less tense during emergent circumstances." Id. Dr. Johnson acknowledged

  that it had been "appropriate" for Nigro to request assistance, and that Nigro's tense tone was due

  to her concern for the patient. Id. After receiving the report, Dr. Sadhasivam responded that he

  had discussed the matter with Nigro and that he would ensure that she was not rude in her

  interactions (Filing No. 51-8 at 3).

         By the fall of 2018, Dr. Presson (the Anesthesia Department Chair) expressed concern to

  IUHP's Human Resources department ("HR") that the new care model implemented at RAD was

  not working well (Filing No. 51-3 at 6). Acknowledging "murmuring" and "unrest," Dr. Presson

  asked HR to conduct a review of the model and conduct interviews with the group to understand

  their concerns and come up with a plan for future success. Id. After determining that it would be

  beneficial to conduct the review with the Medical School, HR's Vice President Amanda Bates




                                                  3
Case 1:19-cv-03936-TWP-DLP Document 71 Filed 09/01/21 Page 4 of 34 PageID #: 1201




  ("Bates") and a doctor from the Medical School took charge of the review (Filing No. 51-9 at 3).

  Terri Christopher (IUHP Manager of Human Resources) ("Christopher"), the Medical School's

  Rebekah Bredenbeck ("Bredenbeck"), and Brit Booram ("Booram") conducted interviews with all

  members of RAD, including anesthesiologists, CRNAs, CAAs, and nurse practitioners. Id.

  Though Nigro was interviewed by Bredenbeck and Booram in October 2018, she does not recall

  the discussion or any concerns she raised (Filing No. 51-1 at 19). Bredenbeck and Booram did not

  discuss Nigro's interview with either Dr. Sadhasivam or Christopher (Filing No. 51-8 at 3; Filing

  No. 51-9 at 3), and Nigro is not sure that anyone from IUHP ultimately knew about anything she

  shared with these Medical School staff members (Filing No. 51-1 at 48).

         In October 2018, Nigro was asked to sign a practice protocol that would permit her to write

  "drug orders." (Filing No. 51-8 at 4.) Nigro, however, was unsure about signing it because she

  believed it would be unlawful for CRNAs to independently sign drug orders without an Indiana

  Controlled Substance Registration and Drug Enforcement Agency Registration. (Filing No. 51-1

  at 11). Sometime near the end of October 2018, Nigro met with Dr. Sadhasivam to express her

  concern. Dr. Sadhasivam informed Nigro that signing the protocol was a requirement and that her

  failure to do so could lead to her losing her position with IUHP. Id. at 11–12. Yet Dr. Sadhasivam

  did not force Nigro to sign the protocol at that time and allowed her additional time to research the

  issue (Filing No. 51-8 at 4). Following this meeting, Nigro met with Christopher and IUHP's Chief

  Nursing Officer Melissa Hockaday ("Hockaday"), expressing that she felt she was being

  "threatened to do something that could ruin [her] career" and that she was told she would lose her

  job with IUHP if she did not sign (Filing No. 51-1 at 12; Filing No. 51-10 at 2). After assuring

  Nigro that she would look into the issue, Hockaday sent Nigro information concerning her




                                                   4
Case 1:19-cv-03936-TWP-DLP Document 71 Filed 09/01/21 Page 5 of 34 PageID #: 1202




  apprehensions from the American Association of Nurse Anesthetists website, as well as state law

  and federal regulations (Filing No. 51-10 at 3).

         Nigro was not alone in her concerns. Anesthesiologist Dr. Morton Green ("Dr. Green")

  expressed skepticism concerning the new protocol, questioning whether anesthetists, who do not

  have "prescriptive authority" under pertinent Indiana statutory authority, could legally write "drug

  orders" pursuant to guidance from the Indiana Medical Licensing Board and Indiana Pharmacy

  Board (Filing No. 58-3 at 4). Eventually—after he contacted the Drug Enforcement Agency with

  his continued concerns—Dr. Green signed an updated protocol that, in essence, required

  anesthesiologists to verbally provide orders to anesthetists. Id. at 4–5. Dr. Green faced no threats

  or workplace repercussions for his forceful questioning of the protocol. Id. at 5.

         By November 13, 2018, every anesthetist but Nigro—who had yet to provide any

  information to support her reticence—had signed the practice protocol (Filing No. 51-8 at 4).

  Nigro was asked to meet with Dr. Sadhasivam and Prichard (Filing No. 51-1 at 70). Before this

  meeting, she told Christopher that she believed it was "obvious that I will be forced to sign the

  paperwork." Id. Christopher responded by offering to request that Dr. Sadhasivam and Prichard

  cancel the meeting. Id. She also told Nigro that she could ask to bring in someone from HR, or

  Hockaday, to discuss her concerns. Id.

         In response, Nigro requested that Christopher "[p]lease intervene" and that she "would like

  someone present during a meeting" because they had not "disclose[d] what [the] meeting [was]

  about." Id. Nigro expressed that she "and other anesthesiologists feel threatened and the

  workplace is becoming increasingly hostile. My stomach is in knots right now." Id. The

  environment had become "hostile," Nigro explained, and individuals there "talk about other

  people" and "speak badly about them." Id. at 14. Since IUHP "took over," Nigro insisted, it would




                                                     5
Case 1:19-cv-03936-TWP-DLP Document 71 Filed 09/01/21 Page 6 of 34 PageID #: 1203




  "tear anybody down" who worked there. Id. Nigro, however, never complained to leadership

  about male anesthetists doing less than her (Filing No. 51-1 at 52). Christopher, in turn, reached

  out to Dr. Sadhasivam and Prichard, explaining that Nigro was "concerned that she will lose her

  job if she does not sign that document." (Filing No. 51-8 at 17.) Dr. Sadhasivam, however,

  informed Christopher that though Nigro had not yet provided support for her unease despite his

  requesting backing, he had neither forced her to sign the protocol nor told her that she would lose

  her job if she did not sign it. Id. Though Block emailed Nigro that day to see if her concern had

  been addressed, Nigro never responded because by that time she had decided to sign the protocol—

  she had been unable to find anything "either way" on the issue (Filing No. 51-1 at 15–16, 71).

         The next day, November 14, 2018, Nigro met with Dr. Sadhasivam, who shared that HR

  had informed him that Nigro said Dr. Sadhasivam told her that she would be fired if she did not

  sign the protocol. Id. at 17. Nigro agreed to correct this statement with HR after Dr. Sadhasivam

  told her he felt it compromised his integrity, agreeing that signing the protocol was a requirement

  for her position. Id. Before the meeting ended, Nigro told Dr. Sadhasivam that she liked him and

  his leadership but thought that Block—who Nigro believed got along well with Dr. Sadhasivam—

  was causing tension among the anesthetists. Id. at 18, 53. Nigro signed the protocol during the

  meeting and, the next day, on November 15, 2018, she emailed Christopher to clarify that Dr.

  Sadhasivam had never used the word "fire" when describing the consequences of her refusal to

  sign the protocol. Id. at 16, 72. Nigro, however, maintains that she only sent this email because

  of pressure she felt to "appease" Dr. Sadhasivam (Filing No. 53-8 at 65).

         Meanwhile, the investigation into RAD's operations under Dr. Sadhasivam continued.

  Over the course of her interviews, Christopher heard complaints from both women and men about

  Dr. Sadhasivam (Filing No. 51-9 at 3). Specifically, three female doctors—Dr. Leigh Latham




                                                  6
Case 1:19-cv-03936-TWP-DLP Document 71 Filed 09/01/21 Page 7 of 34 PageID #: 1204




  ("Dr. Latham"), Dr. Johnson, and Dr. Doris Hardacker ("Dr. Hardacker")—complained that Dr.

  Sadhasivam generally treated men better than women and that the women had targets on their

  backs (see Filing No. 54-2 at 8–12). 1 Anesthesiologist Michael Acquaviva ("Dr. Acquaviva") felt

  the RAD environment was "tense" when led by Dr. Sadhasivam (Filing No. 51-6 at 6). Christopher

  concluded that the "team as a whole" was concerned about how they "were all treated." (Filing No.

  51-3 at 11.) Though Christopher acknowledged there was some "belief that women are treated

  differently than men," she judged that all employees held "equal belief" that there were issues at

  RAD. Id. Dr. Sadhasivam, for his part, had complained about both male and female RAD workers.

  Id. at 15. On January 16, 2019, Nigro attended a meeting to examine the results of the HR review

  (Filing No. 51-1 at 19). At this meeting, four areas of concern emerged: (1) the care team model,

  (2) contract/job security, (3) change management, and (4) trust and team dynamics. Id. at 77.

  After this review, IUHP brought in a consultant to work with RAD. Id. at 21.

           A few weeks later, on January 30, 2019, Dr. Presson placed Dr. Sadhasivam on a

  performance improvement plan ("PIP") (see Filing No. 51-2 at 39–41). The PIP was deemed

  necessary because of "low" morale, "high" conflict, and the "lack[]" of "the spirit of teamwork" in

  RAD. Id. at 39. Recognizing the need for leadership growth, the PIP contemplated that Dr.

  Sadhasivam needed to work on maintaining positive relationships, listening to others in a non-

  defensive way, communicating in an appropriate tone, receiving feedback, and accepting decisions

  made by others. Id. at 39–40. Dr. Sadhasivam knew that some anesthesiologists felt he could be

  rude, unprofessional, harsh, defensive, and intimidating, and the PIP documented that he could

  "often come[] across as unnecessarily harsh and dictatorial." Id. at 5, 8, 40.


  1
   Separately, Dr. Johnson had heard from individuals in leadership at IUHP that Dr. Sadhasivam had issues with
  women (see Filing No. 53-1 at 3). Moreover, then-Director of Pediatric Surgery at Riley Hospital Dr. Frederick
  Rescorla ("Dr. Rescorla") sent an email to Medical School's dean informing him that RAD was experiencing
  widespread incidents of "harassment, gender-based discrimination, bullying and retaliation." (Filing No. 53-11 at 4.)



                                                           7
Case 1:19-cv-03936-TWP-DLP Document 71 Filed 09/01/21 Page 8 of 34 PageID #: 1205




          In the meantime, Nigro's conduct caused continued concern for Dr. Sadhasivam during

  2018 and early 2019 (see Filing No. 51-1 at 93–94). In July 2018, Dr. Rescorla reported that Nigro

  had failed to immediately inform the attending anesthesiologist that a patient had been hypotensive

  (suffering from low blood pressure), and ultimately—for the first time in thirty years at IUHP—

  he filed an incident report (Filing No. 51-4 at 3, 4). Additionally, Dr. Rescorla had reported that

  all anesthetists could talk too much and could be inattentive in the operating room (Filing No. 51-

  1 at 93; Filing No. 51-4 at 6; Filing No. 51-2 at 12–13; Filing No. 53-6 at 11). But Dr. Rescorla,

  while noting that Nigro could become "flustered if things were kind of complicated or difficult,"

  did not recall any other specific complaints he had about her, though "somebody might recall a

  time when [he had] complained about her." (Filing No. 53-6 at 10–11.)

          On an interpersonal level, though Nigro was always invited to social gatherings of

  anesthetists, she never attended (Filing No. 51-1 at 44). Instead, Nigro investigated all of her

  coworkers online, where she found information on a male RAD CAA ("CAA 1") 2 that caused her

  to believe he had a history of alcohol problems (though she did not know about any instances of

  this affecting his work at RAD). Id. at 45, 46. Specifically, Nigro discovered information on the

  internet about a meeting he attended with the medical board and the requirement that he go through

  a treatment plan for his licensure. Id. at 45. Nigro, however, never told anyone at IUHP that she

  found this information. Id. at 46. RAD anesthesiologist Stacy Kritzmire ("Dr. Kritzmire") had

  complained about CAA 1's alertness and ability to function as she found him "slumped over in a

  chair and disoriented" during a procedure, and he had "laughed inappropriately" when asked to

  correct a critical error, and he was "stumbling as he was standing" (Filing No. 58-4 at 5). However,



  2
   Due to the sensitive nature of the facts concerning this CAA, the Court is genericizing his identity. Though Nigro
  extensively details CAA 1's history surrounding substance abuse and treatment, the Court does not find this chronicle
  important for comparator's sake.



                                                           8
Case 1:19-cv-03936-TWP-DLP Document 71 Filed 09/01/21 Page 9 of 34 PageID #: 1206




  Kritzmire did not immediately report her concern, it was not made in writing, it was not a formal

  complaint, it was never validated, CAA 1 was never disciplined, and it occurred after Nigro's

  ultimate termination (Filing No. 51-3 at 16). And according to Dr. Green, CAA 1 did not

  appropriately monitor patients and was more interested in attending to his cell phone (Filing No.

  58-3 at 3). This unconcerned approach—paired with a "hostile and unprofessional" attitude—

  caused Dr. Green to request to never work with CAA 1. Id.

          By November 2018, Nigro started covertly recording meetings at work (Filing No. 51-1

  at 16–17). When Block found out about this practice, she felt Nigro could not be trusted (Filing

  No. 51-11 at 9). Nigro also filed an incident report—which usually are reserved for

  interdepartmental use—against RAD CAA Jennifer Rush ("CAA Rush") for unprofessional

  behavior (falsely telling Nigro that a doctor was looking for her) and "policing" Nigro's location

  (Filing No. 51-2 at 19; Filing No. 51-8 at 5). Dr. Sadhasivam and Block were not especially

  concerned with this incident report because of its seemingly trivial nature and the fact that Nigro

  apparently disliked CAA Rush, though Nigro later asserted that she "had no problem with" her

  (Filing No. 51-2 at 19; Filing No. 51-11 at 3; Filing No. 53-8 at 27). Moreover, Nigro told Dr.

  Johnson (the RAD Clinical Director) that she had heard that CAA 1 was terminated from his

  previous employment for "huffing" nitrous oxide at work (Filing No. 51-1 at 25; Filing No. 53-1

  at 3). Dr. Johnson—who had heard the same thing—then directed Nigro to inform Dr. Sadhasivam

  of this information, which she did due to her concern for patient and staff safety. Id. Additionally,

  Nigro informed Dr. Sadhasivam that she had found a syringe of fentanyl (a synthetic opioid that

  is similar to, but much more powerful than, morphine) that CAA 1 was supposed to "waste."

  (Filing No. 51-1 at 26.) Though Nigro told Dr. Sadhasivam that the attending anesthesiologist Dr.

  Eugene Presto ("Dr. Presto") had told her that he had ordered the waste with CAA 1 (but did not




                                                   9
Case 1:19-cv-03936-TWP-DLP Document 71 Filed 09/01/21 Page 10 of 34 PageID #: 1207




  see him complete it), Dr. Presto did not recall that event, and Dr. Sadhasivam's follow-up

  investigation of Nigro's otherwise "appropriate" report revealed that the pharmacy did not identify

  any discrepancy with the fentanyl. Id.; Filing No. 51-5 at 4; Filing No. 51-2 at 17; Filing No. 53-

  10 at 19.

         Block also reported problematic behavior on the part of Nigro to Dr. Sadhasivam. First,

  although Block maintains that she had informed Nigro that she could have a day off work, Nigro,

  in front of other anesthetists, told Dr. Johnson that Block had refused her request because Nigro

  did not have children (Filing No. 51-11 at 3). Block believes this was done to undermine her in

  front of Dr. Johnson, though Nigro continues to insist that Block indicated only Block could have

  time off. Id.; Filing No. 51-1 at 27. Nigro also notified Dr. Johnson that RAD CRNA Krysta

  Merritt ("CRNA Merritt") had complained to Nigro about working with a particular

  anesthesiologist (Filing No. 51-11 at 4). CRNA Merritt expressed frustration to Block, however,

  that Nigro had gone straight to Dr. Johnson (Nigro maintains that she received CRNA Merritt's

  permission to speak with Dr. Johnson), and Block felt Nigro should have come to her directly

  instead. Id.; Filing No. 53-4 at 2. Finally, after Block told anesthetists that they would not be

  assigned to certain anesthesiologists, Nigro told two anesthesiologists that she was fine working

  with any of them, which Block felt undermined her authority and showed Nigro attempting to

  curry individual favor with anesthesiologists (Filing No. 51-11 at 4). Nigro, however, maintains

  that she only offered help directly in an effort to accommodate the needs of the schedule (Filing

  No. 51-1 at 28). One of the two anesthesiologists, for her part, at some point told Nigro that "I

  think the anesthetists have it out for you." Id. at 49–50.

         On January 24, 2019, Dr. Sadhasivam emailed RAD Practice Administrator Bryan Ooley

  ("Ooley") to express concern about Nigro's behavior (Filing No. 51-8 at 5). At this point, Dr.




                                                    10
Case 1:19-cv-03936-TWP-DLP Document 71 Filed 09/01/21 Page 11 of 34 PageID #: 1208




  Sadhasivam felt termination was an appropriate next step. Id. at 20. Ooley, Hockaday (the Chief

  Nursing Officer), Block, and Dr. Sadhasivam then started investigating the facts causing concern

  (Filing No. 51-3 at 13). During the investigation, Block forwarded to Dr. Sadhasivam an email

  from CRNA Merritt detailing an incident that occurred a few days earlier on February 5, 2019,

  involving Nigro questioning Dr. Acquaviva's decisions during a procedure (Filing No. 51-8 at 22–

  23). Dr. Acquaviva—at Dr. Sadhasivam's request (Filing No. 53-9 at 7)—later sent an email

  explaining to Dr. Sadhasivam that Nigro had looked at him with "utter shock and disbelief" when

  he outlined his plan for airway management of a patient (Filing No. 51-8 at 24). Yet Dr. Acquaviva

  felt that the incident was "uneventful," and he immediately moved on from it (Filing No. 53-9 at

  6–7). Indeed, it was "shocking" to him that he was asked to write about the event. Id. at 6.

         Moreover, Dr. Acquaviva felt that Dr. Sadhasivam was perhaps attempting to inflame his

  emotions by telling him that Nigro had said "bad things about" him and had been "complaining

  about" him. Id. Additionally, Block indicated to Dr. Sadhasivam that Dr. Acquaviva had told her

  that Nigro had yelled at him and other staff and that Dr. Acquaviva would be sending a follow-up

  email. However, Dr. Acquaviva denied that Nigro ever raised her voice during the procedure and

  denied saying that he would send any narrative accounting of the events (Filing No. 51-8 at 22;

  Filing No. 53-9 at 5). Dr. Presto, who took over anesthesiology duties for Dr. Acquaviva during

  the procedure, told Dr. Sadhasivam that Nigro had asked him during the "changeover" if he wanted

  to modify "the existing airway." (Filing No. 51-8 at 26.) But according to Dr. Presto, "[i]t did not

  appear that [] Nigro was overly affected or emotional about this decision in the IR suite." Id. Dr.

  Sadhasivam, however, felt this conduct both exceeded Nigro's authority (by questioning a

  superior) and undermined Dr. Acquaviva to Dr. Presto, undercutting the collaborative environment

  Dr. Sadhasivam was trying to create (Filing No. 51-2 at 30). In contrast, Drs. Johnson, Green, and




                                                  11
Case 1:19-cv-03936-TWP-DLP Document 71 Filed 09/01/21 Page 12 of 34 PageID #: 1209




  Kritzmire felt that Nigro was a courteous, well-prepared, anesthetist whose patient care ranked

  among the best (Filing No. 53-1 at 4; Filing No. 58-3 at 2–3; Filing No. 58-4 at 5).

         On February 12, 2019—after reviewing all the information provided, and at Christopher's

  suggestion—Dr. Sadhasivam, Christopher, Hockaday, Block and Ooley met with Nigro to deliver

  a Coaching Memorandum (Filing No. 51-8 at 6; Filing No. 51-9 at 4). In the meeting, Nigro was

  informed that her behavior, paired with clinical concerns, destabilized RAD's working

  environment (Filing No. 51-1 at 31). At the end of the meeting, Dr. Sadhasivam provided Nigro,

  who acknowledged the need to show improvement or face sanctions, with a copy of the Coaching

  Memorandum, which she signed. Id. As a result of the Coaching Memorandum, Nigro neither

  received a pay cut nor lost any responsibilities or privileges. Id. at 31–32. Though Dr. Sadhasivam

  told Nigro that he wanted her to succeed on the team in a follow-up email, he never discussed the

  Coaching Memorandum with Nigro after the meeting or that email. Id. at 32.

         The next month, on March 25, 2019, Dr. Sadhasivam emailed Christopher with three new

  concerns about Nigro (Filing No. 51-8 at 6). First, Dr. Sadhasivam reported that he had learned

  that Nigro told attending anesthesiologist Dr. Julie Dunlap ("Dr. Dunlap") that "[i]f you do not

  intubate the patient in 10 seconds, I am going to take over" on March 15, 2019. Id. at 7. Because

  she and Nigro had a "good professional working relationship," Dr. Dunlap interpreted the comment

  as being made in a joking manner and was not offended by it (Filing No. 53-7 at 5, 6). Dr.

  Sadhasivam and Dr. Presson spoke with Dr. Dunlap and established that even if the comment were

  made in jest, it still undermined Dr. Dunlap (Filing No. 51-8 at 6). Second, Dr. Sadhasivam

  conveyed that he found out that Nigro had set off the metal detector in the MRI scan room on

  March 8, 2019, when she inadvertently wore her watch into the room. Id.; Filing No. 53-8 at 35.

  Though others had mistakenly set off the alarm too, (Filing No. 53-4 at 2), Dr. Sadhasivam and




                                                  12
Case 1:19-cv-03936-TWP-DLP Document 71 Filed 09/01/21 Page 13 of 34 PageID #: 1210




  Block ultimately determined that Nigro's disturbance created a safety concern and was

  disrespectful to the MRI technician, who had been trying to ensure Nigro did not bring unsafe

  items into the room (Filing No. 51-8 at 8, 33). A doctor spoke with Nigro about the disruptions,

  and he and Block sent emails to the anesthetists asking for them to be more mindful of their conduct

  in the MRI scan room (Filing No. 51-1 at 35–36, 96, 97). Third, Block told Dr. Sadhasivam that

  some of the other anesthetists believed Nigro was flouting the system created to allow late-working

  anesthetists to leave first the next day by recording later release times (Filing No. 51-8 at 8; Filing

  No. 53-1 at 5). Upon researching the issue, Block discovered that on several dates, Nigro or a

  staffer did not record her release time, so Block was unable to account for all of the dates to

  ultimately determine whether there was a discrepancy (Filing No. 51-8 at 42). Dr. Sadhasivam,

  however, ruled out release time discrepancies other than that for March 7, 2019. Id. at 8. For her

  part, Dr. Johnson indicated that she never experienced time-recording issues with Nigro and that

  Nigro was oftentimes "the first anesthetist to arrive" and "the last to leave." (Filing No. 53-1 at 5.)

         Approximately two weeks later, on April 9, 2019, Dr. Sadhasivam reached out to

  Christopher with these new concerns, inquiring about potential next steps. Id. Christopher felt

  alarm that Nigro continued to have behavioral issues so shortly after the meeting and delivery of

  the Coaching Memorandum (Filing No. 51-9 at 4). Christopher contacted Hockaday for advice,

  who suggested either an additional formal meeting with Nigro outlining specific timelines for

  correction or termination founded on the MRI scan room incidents. Id. at 4–5, 15. The next day,

  April 10, 2019, Christopher responded that no matter the course, she did not expect Nigro to take

  the feedback well, and the team would need to determine "appropriate action and next steps" for

  her. Id. at 5, 19. Dr. Sadhasivam then drafted a 90-day notice of termination that he sent along to

  HR for edits, including Block on the email. Id. at 5, 18. Christopher also reached out to Bates (her




                                                    13
Case 1:19-cv-03936-TWP-DLP Document 71 Filed 09/01/21 Page 14 of 34 PageID #: 1211




  boss), letting her know that Nigro was behaving problematically again and indicating that IUHP

  should perhaps end her employment instead of attempting additional remedial measures. Id. at 5,

  18. The day after that, on April 11, 2019, Block told Dr. Sadhasivam that she received three

  additional complaints about Nigro's time reporting (Filing No. 51-9 at 23). According to Block,

  the entire anesthetist team had lost faith in Nigro and felt she could not be trusted or relied upon.

  Id. Indeed, Block indicated that the team felt Nigro operated under her own set of rules and that

  they were expected to pick up her slack. Id. Dr. Sadhasivam then directed Block to investigate

  the new time discrepancies, while he told Nigro to look into the March 7, 2019 discrepancy through

  the computer system. Id. at 22; Filing No. 51-8 at 9.

         On April 14, 2019, a Sunday, Nigro emailed Christopher and Hockaday, stating that the

  "situation" at RAD had "worsened": she was now a "target" and was "being harassed." (Filing No.

  51-1 at 98.) Nigro believed the root of the "he said/she said" environment was Block, who would

  not inform Nigro of who told her about the time discrepancies. Id. Nigro expressed that looking

  into the system for her release time would violate IUHP policies and that she was not permitted to

  leave first, whereas other anesthetists were. Id. Nigro later explained, however, that a male CAA

  was also frustrated at one point that he was not allowed to leave first either. Id. at 39. Finally,

  Nigro asked how to file a formal complaint. Id. at 98. The next day, April 15, 2019, Dr.

  Sadhasivam confirmed to Christopher that Nigro did not perform clinical work while she was on

  the clock on March 7, 2019 (Filing No. 51-8 at 9, 47). The attending anesthesiologist did not tell

  Nigro to go home, but instead to take a break, which Dr. Sadhasivam believed was favoritism for

  her. Id. at 9. Even though he was still waiting to hear back from Nigro about a time discrepancy

  from April 4, 2019, Dr. Sadhasivam concluded that the time-release concerns were "weak" and

  standing alone would not support termination. Id. at 9, 47. But as he told Christopher, "it is more




                                                   14
Case 1:19-cv-03936-TWP-DLP Document 71 Filed 09/01/21 Page 15 of 34 PageID #: 1212




  than that." Id. at 10, 47. Ultimately, Dr. Sadhasivam, Hockaday, Bates, Christopher, and Prichard

  agreed that Nigro's employment should be terminated. Id. at 10; Filing No. 51-3 at 4.

         A day later, on April 16, 2019, Nigro again emailed Christopher and Hockaday (after

  neither had replied to her April 14 email), informing them that she had found out Dr. Sadhasivam

  was "building a case to get rid of me." (Filing No. 51-1 at 99.) She also indicated that she needed

  "some advice on how to proceed" and that she needed "to talk to someone today." Id. If they were

  not the appropriate people, Nigro requested that they let her know who to contact. Id. Later that

  same day, Christopher—who apologized for the delay in responding—asked to schedule a time to

  meet with Nigro, including Hockaday on the email. Id. Two days later, on April 18, 2019, Nigro

  responded that she understood the delay and that it had been busy at RAD as well (Filing No. 51-

  9 at 29). She indicated that she would be with family for Easter but that they should "see what we

  can work out next week." Id. Nigro, however, never followed up and never contacted anyone at

  HR again (Filing No. 51-1 at 40, 44).

         On April 29, 2019, an affidavit Nigro had signed was filed in Sandra Kinsella, M.D. v.

  Indiana University Health Care Associates, Inc., Case No. 1:16-cv-02252-JMS-MPB, though

  Nigro had never worked with Dr. Sandra Kinsella ("Dr. Kinsella"), id. at 46–47, and Dr. Kinsella

  never worked at RAD or with Dr. Sadhasivam (Filing No. 51-9 at 8). This affidavit stated that

  "During the course of my employment at IUHP, I have been the subject of gender and age

  discrimination. Additionally, I have been the subject of retaliation for making and/or filing

  complaints of discrimination." (Filing No. 51-1 at 100.) To this affidavit, Nigro attached a copy

  of a February 12, 2019 inquiry she had made to the Equal Employment Opportunity Commission

  ("EEOC"). See id. at 103–05. Nigro had not yet filed a Charge with the EEOC and never told

  anyone at IUHP that she had contacted the EEOC in any capacity. Id. at 43, 47. At that time, Nigro




                                                  15
Case 1:19-cv-03936-TWP-DLP Document 71 Filed 09/01/21 Page 16 of 34 PageID #: 1213




  believed she had been retaliated against because she "said things" at the "HR meeting." Id. at 46.

  Nigro disclosed, however, that she submitted the affidavit to "get in a protected status, hoping that

  things would slack off and they would get off my back." Id. at 52. In the end, no one at IUHP

  ever said anything about the affidavit to Nigro, she is not sure who at IUHP saw it, and Dr.

  Sadhasivam did not know it existed during Nigro's employment. Id. at 52, 54; Filing No. 51-8 at

  10. Moreover, Nigro never told any IUHP leader or HR that she had experienced either age or sex

  discrimination (Filing No. 51-1 at 44).

         A few months later, on June 24, 2019, Prichard and Hockaday met with Nigro and informed

  her that her employment would terminate without cause ninety days later on September 22, 2019,

  consistent with the terms of her contract with IUHP (Filing No. 51-10 at 6, 7; Filing No. 51-1 at

  64, 69 (indicating in letter delivered to Nigro at the meeting that IUHP "has decided to terminate

  your Employment Agreement without cause")). During this meeting, Nigro indicated that she was

  being terminated because people "don't like me" and that "your VP is the people [sic] who wanted

  me to come here." (Filing No. 51-10 at 7.) Indeed, at various times, Nigro believed Dr.

  Sadhasivam, Block, and CAA Rush were trying to get her terminated (Filing No. 51-1 at 42).

  Though June 24, 2019, was her last day of work, Nigro remained in IUHP's employ until her

  termination date. Id. at 69. Later, Nigro contended that IUHP did not help her provide information

  to potential future employers but subsequently said she was "on the verge" of not being offered

  one of the jobs and had been offered the other. Id. at 57. In his capacity, Dr. Sadhasivam was

  never involved in any records requests (Filing No. 51-8 at 10). Eventually, on September 17, 2019,

  Nigro filed this action, alleging that IUHP discriminated against her in violation of Title VII and

  the ADEA and retaliated against her in violation of Title VII (see Filing No. 1 at 6–8). On




                                                   16
Case 1:19-cv-03936-TWP-DLP Document 71 Filed 09/01/21 Page 17 of 34 PageID #: 1214




  November 13, 2020, IUHP, under Federal Rule of Civil Procedure 56, moved for summary

  judgment on all claims brought against it (see Filing No. 49).

                                    II.     LEGAL STANDARD

         The purpose of summary judgment is to "pierce the pleadings and to assess the proof in

  order to see whether there is a genuine need for trial." Matsushita Elec. Indus. Co. v. Zenith Radio

  Corp., 475 U.S. 574, 587 (1986). Federal Rule of Civil Procedure 56 provides that summary

  judgment is appropriate if "the pleadings, depositions, answers to interrogatories, and admissions

  on file, together with the affidavits, if any, show that there is no genuine issue as to any material

  fact and that the moving party is entitled to a judgment as a matter of law." Hemsworth v.

  Quotesmith.com, Inc., 476 F.3d 487, 489–90 (7th Cir. 2007). In ruling on a motion for summary

  judgment, the court reviews "the record in the light most favorable to the non-moving party and

  draw[s] all reasonable inferences in that party's favor." Zerante v. DeLuca, 555 F.3d 582, 584 (7th

  Cir. 2009) (citation omitted). "However, inferences that are supported by only speculation or

  conjecture will not defeat a summary judgment motion." Dorsey v. Morgan Stanley, 507 F.3d 624,

  627 (7th Cir. 2007) (citation and quotation marks omitted). Additionally, "[a] party who bears the

  burden of proof on a particular issue may not rest on its pleadings, but must affirmatively

  demonstrate, by specific factual allegations, that there is a genuine issue of material fact that

  requires trial." Hemsworth, 476 F.3d at 490 (citation omitted). "The opposing party cannot meet

  this burden with conclusory statements or speculation but only with appropriate citations to

  relevant admissible evidence." Sink v. Knox County Hosp., 900 F. Supp. 1065, 1072 (S.D. Ind.

  1995) (citations omitted).

         "In much the same way that a court is not required to scour the record in search of evidence

  to defeat a motion for summary judgment, nor is it permitted to conduct a paper trial on the merits




                                                   17
Case 1:19-cv-03936-TWP-DLP Document 71 Filed 09/01/21 Page 18 of 34 PageID #: 1215




  of [the] claim." Ritchie v. Glidden Co., 242 F.3d 713, 723 (7th Cir. 2001) (citations and quotation

  marks omitted). "[N]either the mere existence of some alleged factual dispute between the parties

  nor the existence of some metaphysical doubt as to the material facts is sufficient to defeat a motion

  for summary judgment." Chiaramonte v. Fashion Bed Grp., Inc., 129 F.3d 391, 395 (7th Cir.

  1997) (citations and quotation marks omitted).

                                         III.   DISCUSSION

         At the outset, the Court notes that Nigro concedes she "has not responded to IUHP's age

  discrimination argument and abandons that claim." (Filing No. 52 at 1.) The Court, then, need only

  examine her claims regarding sex discrimination and retaliation under Title VII, which it does

  below after addressing Nigro's Motion for Leave to File a Surreply Brief.

  A.     Nigro's Motion for Leave to File a Surreply Brief and Corrected Affidavits

         In its reply brief supporting summary judgment, IUHP maintains that

         Nigro's declarations are replete with deficiencies. First, [Dr.] Kritzmire's
         declaration, and each of Nigro's declarations, suffer from the same substantive flaw:
         they lack the language required by 28 U.S.C. §1746, specifically that the foregoing
         information provided is "true and correct." Nigro's declarations state merely that
         such information is "true." The Mark Waterfill declaration does not even contain
         the "true" language. See Szany v. Garcia, Case No. 2:17-CV-74-PPS-JPK, 2020
         WL 2767356, at *8–9 (N.D. Ind. May 28, 2020) (compliance with 28 U.S.C. §1746
         is "mandatory and fundamental, not a 'non-substantive' requirement"). [Dr.]
         Kritzmire's declaration, in addition, is "signed" using only a typed signature, and
         thus is "unsigned" for purposes of this Court's rules, and should also be disregarded.
         See S.D. Ind. L.R. 5-7(b) (signature on a document other than a document signed
         pursuant to subsection (a) (Fed. R. Civ. P. 5(d)(3)(C)) must be an original
         handwritten signature and must be scanned into .pdf format for electronic filing).
         The declaration provided by [Dr. Green] has no signature at all, and thus is also
         deficient and must be disregarded. As stated herein, Nigro's declarations fail to
         provide admissible evidence on the issues for which she presents them, and can be
         stricken on that basis as well.

  (Filing No. 57 at 3 n.2) (citations to the record omitted). IUHP also contends that "Nigro cites to

  [Dr.] Green's unsigned declaration," but this "declaration does not contain the cited Paragraph."

  Id. at 12 n.3. Additionally, IUHP argues some evidence constitutes inadmissible hearsay:


                                                   18
Case 1:19-cv-03936-TWP-DLP Document 71 Filed 09/01/21 Page 19 of 34 PageID #: 1216




  testimony of Christopher summarizing statements made to her by Drs. Kritzmire, Johnson, and

  Latham, id. at 9, 10, as well as an email sent by Dr. Rescorla recalling statements made by

  anesthesiologist Dr. Hardacker, id. at 10–11. Finally, IUHP argues that because "Nigro has failed

  to identify any evidence that either [Dr.] Sadhasivam or Block did not honestly believe all (or at

  least one of) the reasons given for Nigro's termination," the Court should disregard "reputation"

  statements since "'discrimination law would be unmanageable if disgruntled employees could

  defeat summary judgment by affidavits speculating about the defendant's motives.'" Id. at 12

  (quoting Rand v. CF Indus., Inc., 42 F.3d 1139, 1146 (7th Cir. 1994)).

         Nigro requests leave to file a surreply brief and corrected affidavits (Filing No. 58). The

  "purpose for having a motion, response and reply is to give the movant the final opportunity to be

  heard and to rebut the non-movant's response, thereby persuading the court that the movant is

  entitled to the relief requested by the motion." Lady Di's, Inc. v. Enhanced Servs. Billing, Inc.,

  2010 WL 1258052, at *2 (S.D. Ind. Mar. 25, 2010). "New arguments and evidence may not be

  raised for the first time in a reply brief. Reply briefs are for replying, not raising new arguments

  or arguments that could have been advanced in the opening brief." Reis v. Robbins, 2015 WL

  846526, at *2 (S.D. Ind. Feb. 26, 2015) (citations omitted). "Courts allow a surreply brief only in

  limited circumstances to address new arguments or evidence raised in the reply brief or objections

  to the admissibility of the evidence cited in the response." Lawrenceburg Power, LLC v.

  Lawrenceburg Mun. Utilities, 410 F. Supp. 3d 943, 949 (S.D. Ind. 2019).

         Nigro points out that "IUHP raised multiple objections to the admissibility of plaintiff's

  designated evidence and also objected to the admissibility in plaintiff's declarations." (Filing No.

  58 at 1.) She argues the Court should permit her to file her surreply brief because it "is limited to

  only addressing IUHP's objections to the admissibility of evidence and plaintiff's declarations" and




                                                   19
Case 1:19-cv-03936-TWP-DLP Document 71 Filed 09/01/21 Page 20 of 34 PageID #: 1217




  allow her to file the corrected affidavits of Dr. Green, Dr. Kritzmire, and Attorney Mark Waterfill

  ("Attorney Waterfill") as well as a declaration of Marjorie Dishon (a legal assistant) that explains

  a filing error. Id. at 1–2.

          In response, IUHP partially objects (Filing No. 59). While recognizing that the submission

  of Nigro's Surreply Brief "is permitted by local rule," IUHP maintains that the submitted corrected

  declarations are "untimely" and that Dr. Green's corrected declaration "includes an unexplained

  substantive change." Id. at 1–2. Indeed, IUHP notes that the paragraph now added to Dr. Green's

  declaration "was cited in Plaintiff's response, but missing from Dr. Green's declaration," as

  observed in IUHP's reply brief. Id. at 2.

          Upon careful review of the filing, the Court concludes that Nigro's tendered surreply

  complies with the local rules because it addresses challenges to the admissibility of evidence relied

  upon in her response brief (see Filing No. 58-1). To that extent, the Court grants Nigro's Motion.

          The Court will also permit Nigro to correct the Attorney Waterfill, Dr. Green, and Dr.

  Kritzmire affidavits by appending or correcting their missing signatures. The filing of the Attorney

  Waterfill and Dr. Green affidavits without their signatures was an inadvertent mistake (see Filing

  No. 58-1 at 6, 7; Filing No. 58-2 at 2–3), and courts generally prefer to base decisions on the merits

  of a case, rather than mere technicalities. See Foman v. Davis, 371 U.S. 178, 181 (1962) ("It

  is . . . entirely contrary to the spirit of the Federal Rules of Civil Procedure for decisions on the

  merits to be avoided on the basis of such mere technicalities."); see also Woods v. Ind. Univ.-

  Purdue Univ., 996 F.2d 880, 884 (7th Cir. 1993) ("dispositive decisions should be based on the

  merits rather than technicalities"); Ballard v. Wilderness Resort Hotel & Golf Resort, No. 14 C

  00841, 2014 WL 3811003, at *1, *2 n. 4 (N.D. Ill. Aug. 1, 2014) (determining that an affidavit

  that did not provide a date of execution as required by 28 U.S.C. § 1746 may be considered by the




                                                   20
Case 1:19-cv-03936-TWP-DLP Document 71 Filed 09/01/21 Page 21 of 34 PageID #: 1218




  Court on a motion to remand because "'decisions on the merits are not to be avoided on the basis

  of mere technicalities'") (quoting Schiavone v. Fortune, 477 U.S. 21, 27 (1986)). And while Dr.

  Kritzmire's affidavit was originally filed with an electronic signature (Filing No. 53-3 at 7), her

  corrected affidavit is now inscribed with a physical signature (Filing No. 58-4 at 7).

           Moreover, IUHP will not be prejudiced if the Court were to consider the corrected

  affidavits: while the corrections add physical or unintentionally omitted signatures to the exhibits,

  the affidavits contain largely identical substantive information. 3 IUHP's reply brief addresses the

  substance of the affidavits at length (see Filing No. 57 passim). The Court, then, will consider the

  evidence presented in the corrected declarations of Attorney Waterfill, Dr. Green, and Dr.

  Kritzmire when evaluating IUHP's Motion. 4 The Court, however, will address the remaining

  contentions—that statements in Christopher's declaration and Dr. Rescorla's email are hearsay and

  that statements about Dr. Sadhasivam's and Block's truthfulness should be disregarded—as they

  become germane to this Entry.

  B.       Sex Discrimination under Title VII

           Nigro alleges that she "was terminated from her employment at [IUHP] as a result of her

  gender." (Filing No. 1 at 6.) "In discrimination cases, '[w]hen a defendant moves for summary

  judgment, the singular question for the district court is whether the plaintiff has introduced

  evidence that would permit a reasonable factfinder to conclude that the plaintiff's race, ethnicity,




  3
    As for the paragraph "added" to Dr. Green's affidavit, it concerns a matter (Dr. Sadhasivam's trustworthiness)—
  supported by two other affidavits—about which IUHP had notice (see Filing No. 52 at 3) and replied (see Filing No.
  57 at 12, 12 n.3). Additionally, the corrected affidavits now declare that their statements are "true and correct" (see
  Filing No. 58-3 at 6; Filing No. 58-4 at 6; Filing No. 58-5 at 2), resolving another of IUHP's objections (see Filing
  No. 57 at 12 n.3). In regard to this argument as it pertains to Nigro's declaration, 28 U.S.C. § 1746 instructs that the
  writing's affirmation "substantially" track the provided examples. Though the statute uses the redundant "true and
  correct," Nigro's declaration "substantially" tracks that duplicative language by using merely "true."
  4
    The Court does not fault IUHP for making its arguments. Deadlines are important and complying with
  "technicalities" is required. Nigro's counsel is admonished to exercise care in filing supporting exhibits in this Court.


                                                            21
Case 1:19-cv-03936-TWP-DLP Document 71 Filed 09/01/21 Page 22 of 34 PageID #: 1219




  sex, religion, or other proscribed factor caused the discharge or other adverse employment action.'"

  Igasaki v. Illinois Dep't of Fin. & Pro. Regul., 988 F.3d 948, 957 (7th Cir. 2021) (citing Purtue v.

  Wis. Dep't of Corr., 963 F.3d 598, 602 (7th Cir. 2020), reh'g denied (July 31, 2020)).

         "One way of proving employment discrimination under Title VII remains the burden-

  shifting framework of McDonnell Douglas v. Green, 411 U.S. 792 . . . (1973)," which "requires a

  plaintiff to make a prima facie case of discrimination"—that is, that "(1) [she] belongs to a

  protected class; (2) [she] met [her] employer's legitimate expectations; (3) [she] suffered an

  adverse employment action; and (4) another similarly situated employee outside of [her] protected

  class received better treatment from [her] employer." Id. (citing Marshall v. Ind. Dep't of Corr.,

  973 F.3d 789, 791–92 (7th Cir. 2020)). Once this prima facie case is made, "'the burden shifts to

  the employer to offer a nondiscriminatory motive, and, if the employer does so, the burden shifts

  back to the plaintiff to show that the employer's stated reason was a pretext.'" Id. (quoting Purtue,

  963 F.3d at 601–02). "But a plaintiff need not use the McDonnell Douglas framework after Ortiz

  [v. Werner Enters., Inc., 834 F.3d 760 (7th Cir. 2016)]," which instructs that "[t]he determinative

  question in discrimination cases is 'whether the evidence would permit a reasonable factfinder to

  conclude that the plaintiff's race, ethnicity, sex, religion, or other proscribed factor caused the

  discharge or other adverse employment action.'" Id. (citing Ortiz, 834 F.3d at 765).

         IUHP contends that Nigro cannot make a prima facie case of sex discrimination under

  McDonnell Douglas because she "admits [a] male CAA . . . also did not get to leave early on a day

  when he expected to do so." (Filing No. 50 at 29–30.) As for Dr. Green—who Nigro claims,

  unlike her, was "not threatened" when he refused to sign the practice protocol involving

  anesthetists signing perioperative drug orders—IUHP argues he not similarly situated. As an

  anesthesiologist, Dr. Green has supervising responsibility over [anesthetists] such as Nigro.




                                                   22
Case 1:19-cv-03936-TWP-DLP Document 71 Filed 09/01/21 Page 23 of 34 PageID #: 1220




  Finally, "Nigro, as an anesthetist, did not follow up with [Dr.] Sadhasivam about the protocol, and

  provided no documentation of why she would not move forward" with signing the protocol. Id. at

  30. Moreover, she cannot establish pretext when "[c]omplaints about Nigro arose from all sides—

  not solicited by [Dr.] Sadhasivam—and others were actively engaged in gathering more

  information about the concerns." Id.

         In response, Nigro argues that she has established a prima facie case (Filing No. 52 at 23).

  First, "[i]t is undisputed [she] is a female and she suffered an adverse employment action as a result

  of her termination without cause on June 24, 2019," and she has presented "evidence she performed

  reasonably well." Id. Indeed, Nigro's "supervising anesthesiologists assessed [her] performance

  and behavior as the top performer among her fellow anesthetists." Id. Moreover, Nigro contends

  that the male CAA "was clearly treated more favorably" despite his significant personal

  impediments and workplace shortcomings. Id. at 24. And Dr. Green serves as an appropriate

  comparator when he too was "required to approve and sign the protocols," and different job titles

  do not distinguish comparators "when they are subject to a general workplace rule." Id. at 25. Nigro

  argues that she was threatened with termination upon refusing to sign the protocol, and Dr. Green

  was treated dissimilarly and treated more favorably upon his refusing to sign the protocol. Id.

         As for pretext, Nigro contends "[m]any of IUHP's reasons for termination are inaccurate."

  Id. For example, she "did not falsely report that [Dr. Sadhasivam] threatened she would be unable

  to work at IUHP if she did not sign the protocol." Id. In fact, she argues, IUHP "admits" that he

  "made the statement." Id. (emphasis in original). Additionally, the argument that she "was leaving

  Riley [Hospital] early without permission is weak and unsupported by the evidence." Id. at 26.

  Nigro contends the evidence shows that she "was the first to arrive and the last to leave Riley"

  Hospital. Id. at 26. Moreover, "complaints" about her conduct are unfounded when some doctors




                                                   23
Case 1:19-cv-03936-TWP-DLP Document 71 Filed 09/01/21 Page 24 of 34 PageID #: 1221




  "did not find a problem" with her behavior, and she "was providing appropriate care to the patient

  and needed assistance from the IR nurses" when she asked for help in a "stern voice". Id.

  Furthermore, Block's complaint that Nigro ignored her authority and also lied about not receiving

  permission for a vacation day is merely an allegation which she strongly denies. Block's credibility

  is undergirded by the fact "that Block has a reputation for not telling the truth." Id. Also, Nigro's

  "complaint against [CAA] Rush was legitimate and there is evidence [CAA] Rush was engaged in

  horse play by paging [Nigro] to come see [a doctor] when [CAA] Rush had not heard from [that

  doctor] for an hour." Id. And because Nigro only approached "Dr. Johnson about [CRNA]

  Merritt's scheduling with" a specific doctor at the "behest of [CRNA] Merritt," that issue was

  trivial. Id. at 27.

          Nigro adds that "the MRI issues are diminished when [she] set off the MRI alarm [in

  isolation] and are not particular as to her, since many others at Riley [Hospital] trip the alarm

  because they have metal." Id. Nigro contends that IUHP's reasons for termination "lose even more

  credibility" when they were at least partially premised on Nigro's reporting of safety concerns. Id.

  Finally, Nigro concludes that "[i]t is undisputed [Dr. Sadhasivam] has a discriminatory animus

  against women," as evinced, for example, by statements from others at IUHP that he "treats women

  differently" and "has a problem with women." Id. at 28. Moreover, "[i]t is also undisputed [Dr.

  Sadhasivam] made many complaints against [Nigro] and was pushing the other decision-makers

  to terminate [Nigro's] employment." Id.

          In reply, IUHP contends that Nigro has "failed to identify any similarly-situated

  comparator who was treated more favorably" and that she "cannot demonstrate that IUHP's reasons

  for terminating her employment are pretext for sex discrimination." (Filing No. 57 at 2.) First,

  because Nigro has not shown that CAA 1 had a "comparable set of failings," he cannot serve as a




                                                   24
Case 1:19-cv-03936-TWP-DLP Document 71 Filed 09/01/21 Page 25 of 34 PageID #: 1222




  comparator. Id. Additionally, Nigro fails to show similar disruptive behavior by CAA 1 and how

  his alleged personal problems impacted his work. Id. at 2–3. In fact, "not only did Nigro fail to

  identify any similar conduct by [CAA 1], she failed to identify any misconduct by [CAA 1] that

  was substantiated by IUHP, and would justify discipline." Id. at 4 (citing Marshall v. Ascension

  Health, Case No. 1:17-cv-02211-JRS-DML, 2019 WL 3342137, *10 (S.D. Ind. Jul. 25, 2019);

  Daigre v. City of Harvey, Case No. 04 CV 4224, 2009 WL 2371727, *5 (N.D. Ill. Jul. 30, 2009))

  (emphasis in original). Additionally, Dr. Green is an inappropriate comparator because he is an

  anesthesiologist who supervises anesthetists like Nigro, and the two did not "engage in similar

  conduct." Id. at 4–5. Unlike Nigro's unsupported objection to signing the prescribing order, Dr.

  Green "provided two letters to RAD leadership, explaining his concerns." Id. at 5. Moreover, two

  female anesthesiologists also objected, but Nigro failed to show that they were "threatened" or

  "disciplined." Id. IUHP points out that Nigro was not subject to any adverse action because of

  anything related to her initial refusal to sign the new practice protocol. The coaching memorandum

  mentioning her delay "was not an adverse employment action under Title VII," id. (citing Davis v.

  Time Warner Cable of SE Wis., L.P., 651 F.3d 664, 677 (7th Cir. 2011)), and any "threat" of

  termination tracked the requirement that Nigro carry "required privileges" and "perform duties

  permitted by her licensing authority" to work for IUHP. Id.

         IUHP also replies that Nigro has not shown that all the "proffered reasons for her

  termination are pretextual." Id. at 6. First, Nigro is the only person about whom [Dr.] Rescorla

  has ever written an incident report in his 30 plus years. Id. Dr. Sadhasivam recalls Dr. "Rescorla

  telling him that Nigro did not pay attention, and talked loudly and continuously in the operating

  room." Id. And even if Nigro disagrees "with IUHP's conclusions about her disputes with CAA[]

  Rush, [CRNA] Merritt and Chief Anesthetist Block[,] . . . IUHP's perception of her behavior, not




                                                 25
Case 1:19-cv-03936-TWP-DLP Document 71 Filed 09/01/21 Page 26 of 34 PageID #: 1223




  Nigro's perception of herself," controls. Id. at 7. Additionally, "Nigro has failed to provide any

  admissible evidence disputing Dr. Sadhasivam's genuine concern that Nigro's conduct undermined

  [Dr.] Acquaviva." Id.

         IUHP notes that after issuing the coaching memorandum, it learned about multiple

  additional issues with Nigro's behavior, including her interaction with [Dr.] Dunlap, her interaction

  with [an MRI technician], and potential discrepancies in Nigro's time reporting. Id. Moreover,

  "praise for Nigro's clinical skills and overall helpfulness also does not save her claims" when her

  termination was based instead on "her disruptive conduct and contribution to an unhealthy

  environment among the RAD anesthetists." Id. at 9–10. In any event, Dr. Rescorla disagreed with

  these positive assessments, opining that "Nigro's skillset [was] in the 'lower 25 percent' of

  anesthetists." Id. at 10 (quoting Filing No. 53-6 at 11).

         And IUHP argues that attempts to prove Dr. Sadhasivam and Block's discriminatory

  character—while mostly inadmissible hearsay—are too broad to even provide support. Id. at 10–

  12 (citing Bordelon v. Board of Educ. of the City of Chicago, 811 F.3d 984, 991 (7th Cir. 2016)).

  They are that Nigro's attempts to attack their reputations for honesty fail when "Nigro has failed

  to identify any evidence that either [Dr.] Sadhasivam or Block did not honestly believe all (or at

  least one of) the reasons given for Nigro's termination." Id. at 12. And though Nigro attempts to

  characterize the IUHP investigation of RAD as one driven by complaints of sex discrimination,

  "IUHP itself initiated a department-wide review to address murmuring and unrest within the

  RAD," which ultimately involved "complaints about [Dr.] Sadhasivam from both male and female

  employees." Id. at 13. Additionally, Nigro has provided no evidence that Block—a woman—"has

  any sex bias against other" women. Id. IUHP argues "the evidence is undisputed that [Nigro's]

  fellow anesthetists certainly did not trust her, and that such distrust was communicated to [Dr.]




                                                   26
Case 1:19-cv-03936-TWP-DLP Document 71 Filed 09/01/21 Page 27 of 34 PageID #: 1224




  Sadhasivam." Id. Indeed, "Nigro does not dispute that she secretly recorded her co-workers,

  rejected their invitations to socialize, and searched the internet for negative information about

  them, and cannot dispute that she appeared, to them, to be currying favor with the anesthesiologists

  at their expense." Id. Finally, as for any contention that Christopher acknowledged that Dr.

  Sadhasivam "treated [Drs.] Johnson, Latham and Hardacker differently because of their sex," that

  interpretation is misplaced when she instead recognized that this was a "belief" held by some, but

  her interviews revealed that "both men and women" took issue with leadership decisions. Id. at 14.

           The Court finds that Nigro's claim fails under McDonnell Douglas because she has not

  identified a better-treated, similarly-situated comparator. 5 Ordinarily, "a plaintiff who believes

  another individual is 'similarly situated' must at least show that this 'comparator' (1) dealt with the

  same supervisor, (2) was subject to the same standards, and (3) engaged in similar conduct without

  such differentiating or mitigating circumstances as would distinguish [her] conduct or the

  employer's treatment of [her]." Orton-Bell v. Indiana, 759 F.3d 768, 777 (7th Cir. 2014) (quotation

  omitted). Nigro focuses on the first two prongs in regard to CAA 1 as a comparator. She and he,

  as anesthetists, "performed the same duties, [were] supervised by the same anesthesiologists,

  [were] part of the same division, reported to the Director of the Anesthetists, and were bound by

  the same rules. However she neglects the third prong, failing to articulate how his conduct was

  similar to hers (Filing No. 52 at 24). "Comparators must have engaged in similar—not identical—

  conduct to qualify as similarly situated." Coleman v. Donahoe, 667 F.3d 835, 850 (7th Cir. 2012)

  (quotation omitted). "To determine whether two employees have engaged in similar misconduct,



  5
    Because the Court resolves this claim before reaching the pretext question, it need not wade into the parties'
  competing contentions concerning Dr. Sadhasivam's and Block's reputations for honesty. Cf. Ptasznik v. St. Joseph
  Hosp., 464 F.3d 691, 696 (7th Cir. 2006) (pretext inquiry must focus on whether the employer's stated reason is honest,
  not well-reasoned, wise, or accurate). For the same reason, the Court need not evaluate whether statements in
  Christopher's declaration and Dr. Rescorla's email constitute hearsay inadmissible at summary judgment.



                                                           27
Case 1:19-cv-03936-TWP-DLP Document 71 Filed 09/01/21 Page 28 of 34 PageID #: 1225




  the critical question is whether they have engaged in conduct of comparable seriousness." Id. at

  851 (quotation omitted). Nigro maintains that CAA 1 struggled with substance abuse problems

  that culminated in inattentive and dangerous work performance. She, on the other hand, was

  largely engaged in ongoing unprofessional behavior that disrupted the team-focused environment

  RAD was trying to implement. "While similarly situated parties need not be identical in every

  conceivable way, they must be directly comparable to the plaintiff in all material respects."

  Marnocha v. St. Vincent Hosp. & Health Care Ctr., Inc., 986 F.3d 711, 719 (7th Cir. 2021)

  (quotation omitted). Nigro has not demonstrated that she and CAA 1 were "directly comparable"

  in "all material respects."

          Regarding Dr. Green, not only is he an anesthesiologist under a separate supervisory chain

  of command with a scope of work and responsibilities wholly different than that of an anesthetist,

  he also was not engaged in similar conduct as Nigro. While both Nigro and Dr. Green showed

  reticence in signing the updated protocol (assuming that this hesitancy was even grounds for an

  adverse employment action against Nigro, who received the Coaching Memorandum in

  response 6), Dr. Green provided well-bolstered statements supporting his stance compared to

  Nigro's bald tentativeness. And Nigro has provided no evidence that Dr. Green performed in any

  way to undercut the aspiration for creating a team environment at RAD.




  6
   See Davis v. Time Warner Cable of SE Wis., L.P., 651 F.3d 664, 677 (7th Cir. 2011) ("Performance improvement
  plans, particularly minimally onerous ones like that here, are not, without more, adverse employment actions.").



                                                        28
Case 1:19-cv-03936-TWP-DLP Document 71 Filed 09/01/21 Page 29 of 34 PageID #: 1226




           Using the Ortiz holistic approach, Nigro's claim fares no better. 7 Under Ortiz, the Court

  must determine "whether the evidence would permit a reasonable factfinder to conclude" that

  Nigro's sex "caused the discharge." 834 F.3d at 765. The record does not demonstrate that the

  decision to terminate Nigro was premised on her sex. Rather, it shows that IUHP terminated Nigro

  because she continually demonstrated behavior that undermined the collaborative environment

  that RAD was attempting to implement. Though Nigro points to the complaints of Drs. Latham,

  Johnson, and Hardacker against Dr. Sadhasivam based on his apparent mistreatment of women

  because of their gender, departmental review at RAD uncovered discontent with his interpersonal

  conduct across the board (Filing No. 51-3 at 11) ("The team as a whole expressed concerns about

  how they were all treated.")). In any event, Nigro ignores that the termination decision was not

  Dr. Sadhasivam's alone; indeed, four women—Hockaday, Bates, Christopher (who herself had

  been investigating Dr. Sadhasivam's behavior), and Prichard—agreed that Nigro's employment

  should be terminated based on legitimate workplace concerns. Nigro has presented no evidence

  that any supposed animus against women on the part of Dr. Sadhasivam tainted these female

  decisionmakers' ruminations. Cf. Willis v. Marion Cty. Auditor's Off., 118 F.3d 542, 547 (7th Cir.

  1997) ("[W]hen the causal relationship between the subordinate's illicit motive and the employer's

  ultimate decision is broken, and the ultimate decision is clearly made on an independent and a

  legally permissive basis, the bias of the subordinate is not relevant."); see also Fisher v. Vassar

  Coll., 114 F.3d 1332, 1338 (2d Cir. 1997), abrogated on other grounds by Reeves v. Sanderson




  7
    To be sure, Nigro has not developed a "holistic" argument under Ortiz, see Kramer v. Banc of Am. Sec., LLC, 355
  F.3d 961, 964 n. 1 (7th Cir. 2004) (failure to develop an argument constitutes a waiver), and, in fact, argues the
  opposite, see Filing No. 52 at 23 ("The initial inquiry, even in light of Ortiz, is whether the plaintiff can establish a
  prima faci[e] case under the McDonnell Douglas test."). But "[h]owever the plaintiff chooses to proceed [in a
  discrimination case], at the summary judgment stage the court must consider all evidence to decide whether a
  reasonable jury could find that the plaintiff suffered an adverse employment action because of her [protected status]."
  McDaniel v. Progress Rail Locomotive, Inc., 940 F.3d 360, 368 (7th Cir. 2019).


                                                            29
Case 1:19-cv-03936-TWP-DLP Document 71 Filed 09/01/21 Page 30 of 34 PageID #: 1227




  Plumbing Prod., Inc., 530 U.S. 133 (2000) ("Where . . . there are multiple recommenders or

  decision-makers, . . . each potentially [has] individual reasons for rejecting a plaintiff.").

         And while some who worked with Nigro felt that she was a respectful and prepared

  anesthetist with good patient care (see Filing No. 53-1 at 4 (positive opinion of Dr. Johnson); Filing

  No. 58-3 at 2–3 (same of Dr. Green); Filing No. 58-4 at 5 (same of Dr. Kritzmire)), there was

  clearly not unanimity of praise (see Filing No. 51-8 at 12 (describing in physician complaint that

  Nigro "is always very rude and snappy and belittling"), 42 (detailing in email from Block to Dr.

  Sadhasivam the mounting distrust among Nigro's anesthetist peers); Filing No. 53-6 at 11

  (deposition testimony of Dr. Rescorla describing Nigro's skillset as in the "lower 25 percent")),

  and the Court will not sit as a "super-personnel department" to weigh competing evaluations of

  her work or temperament. Magnus v. St. Mark United Methodist Church, 688 F.3d 331, 338 (7th

  Cir. 2012). Though the reasons for her termination may have been thinner than she would like,

  Nigro was, after all, terminated "without cause." (See Filing No. 51-1 at 69; Filing No. 54-2 at 6.)

         Finally, the Court "mustn't forget that [Dr. Sadhasivam] requested that [Nigro] be hired in

  the first place, and did so with great enthusiasm." Blasdel v. Nw. Univ., 687 F.3d 813, 820 (7th

  Cir. 2012) ("When the same person hires and later fires the employee who claims that his firing

  was discriminatory, judges are skeptical, because why would someone who disliked whites, or

  Germans, or members of some other group to be working for him have hired such a person in the

  first place?"). In sum, Nigro has not provided sufficient evidence to raise an issue of fact that she

  was terminated because of her sex.

         For the preceding reasons, the Court grants IUHP's Motion for Summary Judgment as to

  Nigro's claim for sex discrimination under Title VII.




                                                    30
Case 1:19-cv-03936-TWP-DLP Document 71 Filed 09/01/21 Page 31 of 34 PageID #: 1228




  C.     Retaliation under Title VII

         Nigro alleges that IUHP "terminated [her] employment in retaliation of her protected

  activities" of "making complaints regarding gender discrimination and age discrimination to

  authorities at [IUHP] and the EEOC" and "assisting Dr. Kinsella reopen her federally protected

  gender discrimination case against" IUHP (Filing No. 1 at 7–8). Title VII prohibits employers

  from discriminating against an employee "because [she] has opposed any practice made an

  unlawful employment practice by this subchapter, or because [she] has made a charge, testified,

  assisted, or participated in any manner in an investigation, proceeding, or hearing." 42 U.S.C. §

  2000e-3(a). "As with discrimination claims, the question for a retaliation claim should always be:

  'Does the record contain sufficient evidence to permit a reasonable fact finder to conclude that

  retaliatory motive caused the discharge?'" Igasaki, 988 F.3d at 959 (quoting Lord v. High Voltage

  Software, Inc., 839 F.3d 556, 563 (7th Cir. 2016) and citing Ortiz, 834 F.3d at 765). "[I]n other

  words, the plaintiff must prove that [she] engaged in protected activity and suffered an adverse

  employment action, and that there is a causal link between the two." Lord, 839 F.3d at 563 (citing

  Castro v. DeVry Univ., Inc., 786 F.3d 559, 564 (7th Cir. 2015)).

         IUHP argues that Nigro has failed to demonstrate that she was retaliated against under Title

  VII for four reasons (Filing No. 50 at 32). First, Nigro did not engage in protected activity of

  which decisionmakers were aware because "none of her complaints to HR or leadership mentioned

  age or sex discrimination,." And Dr. Sadhasivam "was unaware" of the affidavit containing

  "allegations of age and sex discrimination" that was filed in the Kinsella case. Id. Second, she

  cannot identify any similarly-situated employee when no other anesthetist "caused the degree of

  disruption that" Nigro did. Id. Third, she cannot demonstrate pretext because she "cannot

  genuinely dispute IUHP's honest belief about her impact on the RAD." Id. at 32–33. Finally, she

  fails to present evidence that shows "but-for" engaging in protected activity, "she would remain


                                                 31
Case 1:19-cv-03936-TWP-DLP Document 71 Filed 09/01/21 Page 32 of 34 PageID #: 1229




  employed" since, "as early as January 2019, [Dr.] Sadhasivam believed Nigro's behavior issues

  warranted termination, and by March and early April 2019, Christopher agreed with him." Id. at

  33.

         In response, Nigro argues that she "was engaged in a protected activity when she filed her

  original EEOC complaint and participated in the Kinsella case by signing an affidavit on April 29,

  2019 to support the re-opening of her case." (Filing No. 52 at 29.) And "[t]here is no dispute

  IUHP had knowledge of [Nigro]'s protected activity." Id. IUHP's attorney represented the

  company in both this and the Kinsella case and received a copy of Nigro's EEOC complaint, so

  knowledge to IUHP is imputed through her awareness of the protected activity. Id. at 29–30 (citing

  Washington v. Parkinson, 737 F.3d 470, 473 (7th Cir. 2013)). In fact, following her and "Dr.

  Kritzmire's participation in the Kinsella case, [Nigro] was terminated and Dr. Kritzmire was placed

  on a Performance Improvement Plan ('PIP')." Id. at 30. Nigro argues the link between IUHP's

  actions against her and Dr. Kritzmire are more than mere suspicion. A mere 13 days after Dr.

  Kritzmire filed her supplemental affidavit [Nigro] was terminated and Dr. Kritzmire disciplined.

  Id.

         IUHP replies that Nigro has failed to dispute its honest belief that she was creating an

  unhealthy environment in the RAD, based on information provided by multiple sources. (Filing

  No. 57 at 14.) First, Dr. "Sadhasivam cannot retaliate against Nigro for engaging in protected

  activity of which he is unaware," and he had no actual knowledge of Nigro's affidavit filed in

  Kinsella. Id. at 14–15 (citing Emerson v. Dart, 900 F.3d 469, 472–73 (7th Cir. 2018) (summarizing

  case as holding that "adverse actions 'count as retaliation only if [actors] had actual knowledge of'

  protected activity")). Moreover, Nigro has not demonstrated that Dr. "Sadhasivam was aware that

  she had contacted the EEOC." Id. at 15. In fact, "Nigro admits she never told any IUHP leader or




                                                   32
Case 1:19-cv-03936-TWP-DLP Document 71 Filed 09/01/21 Page 33 of 34 PageID #: 1230




  HR that she experienced sex discrimination." Id. Finally, though "Nigro also appears to argue

  that, because [Dr.] Sadhasivam issued a [PIP] to [Dr.] Kritzmire close in time to [Dr.] Kritzmire's

  submission of an affidavit in the Kinsella case," she failed to demonstrate that Dr. Sadhasivam

  knew Dr. Kritzmire had submitted an affidavit, let alone any "connection between [Dr.] Kritzmire's

  performance issues and herself." Id.

         The Court again agrees with IUHP. To show the requisite causal connection, Nigro

  primarily relies upon the timing between when she and Dr. Kritzmire engaged in statutorily

  protected activity (signing and submitting affidavits in the Kinsella case on April 29, 2019 and

  June 11, 2019, respectively) and when she suffered an adverse employment action (her termination

  on June 24, 2019). Under caselaw in this circuit, “[s]uspicious timing is rarely enough to create a

  triable issue.” Casna v. City of Loves Park, 574 F.3d 420, 427 (7th Cir. 2009). So "[f]or an

  inference of causation to be drawn solely on the basis of a suspicious-timing argument," courts

  "typically allow no more than a few days to elapse between the protected activity and the adverse

  action." Kidwell v. Eisenhauer, 679 F.3d 957, 966 (7th Cir. 2012). The two-month gap between

  Nigro's protected activity and her termination, then, cannot show retaliation on its own. Cf. Lord,

  839 F.3d at 564 (drawing causal connection from a two-day period between protected activity and

  termination). And though she notes that Dr. Kritzmire filed her affidavit in Kinsella nearer Nigro's

  termination, Nigro does not articulate why any protected activity on the part of Dr. Kritzmire could

  lead to retaliation against Nigro.

         Of course, additional evidence could fortify Nigro's assertion of a causal connection based

  on suspicious timing, but she provides none. "When suspicious timing alone is insufficient to

  carry the plaintiff's burden, a plaintiff may 'survive summary judgment if there is other evidence

  that supports the inference of a causal link.'" Daza v. Indiana, 941 F.3d 303, 309 (7th Cir.




                                                  33
Case 1:19-cv-03936-TWP-DLP Document 71 Filed 09/01/21 Page 34 of 34 PageID #: 1231




  2019) (quoting Culver v. Gorman & Co., 416 F.3d 540, 546 (7th Cir. 2005)). Nigro provides no

  other evidence supporting an inference of a causal link. She fails to rebut that, before she was

  terminated, Dr. Sadhasivam and the four female decisionmakers did not know about the Kinsella

  affidavit (or that they knew she had contacted the EEOC or otherwise engaged in any protected

  activity). She concedes that she never told any IUHP leader or HR that she had experienced sex

  discrimination, let alone that she had contacted the EEOC. See Cervantes v. Ardagh Grp., 914

  F.3d 560, 566 (7th Cir. 2019) (holding that "even if Mr. Cervantes has alleged that he engaged in

  protected activity, his retaliation claim still fails because he conceded that none of his supervisors

  at Ardagh were aware of his complaints"). Because Nigro has failed to demonstrate any causal

  connection between engaging in a protected activity and an adverse employment action, the Court

  grants IUHP's Motion for Summary Judgment as it pertains to that claim.

                                        IV.     CONCLUSION

         For the reasons discussed above, the Court GRANTS IUHP's Motion for Summary

  Judgment (Filing No. 49). The Court also GRANTS Nigro's Motion for Leave to File a Surreply

  Brief and Corrected Affidavits (Filing No. 58). As this Entry resolves all claims in this case, Final

  Judgment will issue under separate order.

         SO ORDERED.

  Date: 9/1/2021

  DISTRIBUTION:

  Robert E. Saint
  EMSWILLER WILLIAMS NOLAND & CLARKE
  rsaint@ewnc-law.com

  Bonnie L. Martin
  OGLETREE DEAKINS NASH SMOAK & STEWART, P.C. (Indianapolis)
  bonnie.martin@ogletree.com




                                                   34
